DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “Claim 1 is currently amended, in pertinent part, to recite: "calculating an intermediate rotation angle of the handheld device, based on the detecting; and incrementally changing playback speed of the media stream on the handheld device, … In particular, paragraph [0063] states that "A 5 percent rotation can result in a 5 percent speed change, a 10 percent rotation in a 10 percent change, etc."”
Examiner notes that the claim language “intermediate … incrementally” is not particularly limited to the quoted example of proportional linear change, and includes other examples in Paragraph 63 such as “the playback speed can be changed nonlinearly based on the rotation angle” and so on.  The word “incrementally” is not defined in the cited paragraphs. 
Examiner further notes that Morin is cited to teach linear change in proportion to user input and Yoshioka is cited to teach incremental change in proportion to user input.  
Applicant argues:  “While Yoshioka mentions" ... a display direction switch unit that switches the vertical orientation of the screen display that is displayed on the display unit to the same orientation as the vertical orientation of the person's face ... " (paragraph [0018)], it does not show or support incremental speed modification.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that Morin was cited for modifying the playback speed in proportion / increment of the user input gesture.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests rewriting important claim language to recite limitations corresponding to the subject matter of the claim.
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150309686 to Morin (“Morin”) in view of US 20140043231 Yoshioka (“Yoshioka”) and in view of US 9637169 to Klank (“Klank”), and further in view of US 20140085227 to Alexandersson (“Alexandersson”).
Regarding Claim 1:  “A processor-implemented method for media stream playback comprising:
receiving a media stream from a server, wherein the media stream is targeted for display on a handheld media stream playback device;  (“In an embodiment, server 240 comprises video store 245. Computing device 250 comprises display 203, processing device 205, memory device 207, input 209, and local video store 230.”  Morin, Paragraph 29.)
determining an orientation of the handheld device during playback of the media stream on the handheld device;  (“According to various embodiments, video playback module 120 can display video in partial or full screen with the device in either landscape or portrait orientation. Such display options may be selected by the user and then implemented by video playback module 120.”  Morin, Paragraph 26.  Thus the user determines the orientation of the video playback module, such as by rotating it.  See additional embodiments directed to orientation as a user input method below.)
detecting a change [in the orientation] of the handheld device, wherein the change occurs during playback of the media stream;  (Morin teaches detecting changes as user gestures “According to an embodiment, gesture recognizer module 110 can detect user inputs. … gesture recognizer module 110 is adapted to recognize a gesture incorporating an input action where no contact is made with the touch-sensitive surface, for example …” Morin, Paragraphs 19 and 22.)
incrementally changing playback speed of the media stream on the handheld device, as a function of the [intermediate rotation angle] … and wherein the changing the playback speed comprises changing speed at which the media stream is rendered on the handheld device.”  (Morin teaches changing playback speed as a function of user input:  “As the user carries out an input action, video playback module can direct the playback speed and/or direction to match the velocity and/or direction of the input action.”  Morin, Paragraph 26.  Thus incremental user input results in incremental change of 
Morin does not provide an example of user input gestures that are implemented by changing the orientation / angle of the handheld device which is detected and processed into actionable input according to the claim language: “determining an orientation of the handheld device during playback of the media stream on the handheld device; … detecting a change in the orientation of the handheld device, wherein the change occurs during playback of the media stream; … calculating an intermediate rotation angle of the handheld device, as a function of the detecting; and … incrementally changing playback speed of the media stream on the handheld device, based on the rotation angle.”  In particular, Morin does not teach “[determining an orientation of the handheld device] as a function of the intermediate rotation angle and the filtered output of the gravity sensor.”
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “intermediate rotation angle” can include embodiments of detecting partial rotations or particular degrees of change in orientation.
Morin teaches detection of user input gestures: “According to an embodiment, gesture recognizer module 110 can detect user inputs. … gesture recognizer module 110 is adapted to recognize a gesture incorporating an input action where no contact is made with the touch-sensitive surface, for example direct the playback speed,” as noted above.  Morin, Paragraphs 19, 22, and 26.  
And,  Yoshioka teaches that the user input gesture can be detected using “an orientation change degree [detecting intermediate rotation angle] computation unit that computes a degree of change of a state of orientation detected by an orientation detection unit; …[also] a display direction determination unit …” and the user input can be provided for example “after the rotation angle in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold, …”  Yoshioka, Paragraphs 16, 34, and 59. 
Morin also teaches “[determining an orientation of the handheld device] using data from a gravity sensor;”  (“The acceleration sensor 140 is a device that detects the orientation of the gravitational acceleration, and is utilized for measuring the rotation angle of the vertical direction of the smartphone 100. … The acceleration sensor 140 and the geomagnetic sensor 150 may be an example of an "orientation detection unit" according to this exemplary embodiment.”  Morin, Paragraph 34.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of gesture based control of video playback in Morin to implement the input gestures that detect device orientation according to the claims above, as exemplified in Yoshioka, in order to change the properties of the playback display 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  It seems that the claim recognized an additional benefit or an example use of a user interface already available in the prior art devices such as smartphones.
Morin and Yoshioka do not teach “[detecting a change in the orientation] wherein the detecting includes performing a low-pass filtering on the data from the gravity sensor to create a filtered output;”  However in using sensors of mechanical activity, it is conventional to use low-pass-filters to filter out mechanical vibrations and other sources of high frequency noise.
Klank teaches the above feature in the context of measuring acceleration of a user interface device including a display:  “In addition a low-pass filter can be provided in order to suppress high-frequency acceleration fractions (in particular those produced by vibrations) and to let through only low-frequency acceleration fractions (in particular those produced by steering movements).”  Klank, Column 4, lines 39-50 and also Column 3 lines 58-60.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of gesture based control of video playback in Morin and sensor-based gesture 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  Specification does not indicate that the claimed use of a low-pass filter produces patentably disticnt or unexpected results.

Morin and Yoshioka and Klank teach particular examples in which display rotation can be used as input gestures to control playback settings, but do not explicitly teach that device control functionality can be generally customized based on the recorded user gestures including the rotation angle.
Alexandersson teaches this feature in the context of controlling display settings based on user gestures including display touch and rotation input:  “Customize rotation behavior for application specific needs, e.g. for different touch patterns of pointing object. When the controller receives information about the presence of the pointing object and simultaneously a change of orientation of the display is indicated by the accelerometer 150, the controller instructs the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Morin and Yoshioka and Klank to customize the playback control based on user gesture input as taught in Alexandersson, in order to provide the user with a customized way of controlling content display.  Alexandersson, Paragraphs 35-39.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 3:  “The method of claim 2 wherein the changing the playback speed changes a number of frames per second that a video is rendered on the handheld device.”  (“As the user carries out an input action, video playback module can direct the playback speed and/or direction to match the velocity and/or direction of the input action.” Morin, Paragraph 44.)
Regarding Claim 4:  “The method of claim 2 wherein the changing the playback speed increases the playback speed by rotating the handheld device in a clockwise direction.”  (Note that while prior art does not provide this specific choice of input, it does teach that “any one of a variety” of user input gestures (including detection of rotation of the handheld device) can be used to enact one of a variety of commands (including changing playback speed).  See Morin, Paragraphs 19-26 and 
Regarding Claim 5:  “The method of claim 2 wherein the changing the playback speed decreases the playback speed by rotating the handheld device in a counterclockwise direction.”  (Note that while prior art does not provide this specific choice of input, it does teach that “any one of a variety” of user input gestures (including detection of rotation of the handheld device) can be used to enact one of a variety of commands (including changing playback speed).  See Morin, Paragraphs 19-26 and treatment in Claim 1.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose or substitute one of the input gestures within the teachings of the prior art to correspond to one of the commands within the teachings of the prior art.)
Regarding Claim 6:  “The method of claim 5 
wherein the changing the playback speed pauses playback (“In one embodiment, stopping the method indicates a pause of the video playback” Morin, Paragraph 49.)
by rotating the handheld device counterclockwise substantially by 90 degrees.”  (Yoshioka teaches:  “after the rotation angle in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold” in Yoshioka, Paragraph 59, with an example “in which the angle 
Note that while prior art does not provide this specific choice of input, it does teach that “any one of a variety” of user input gestures (including detection of rotation of the handheld device) can be used to enact one of a variety of commands (including changing playback speed).  See Morin, Paragraphs 19-26 and treatment in Claim 1.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose or substitute one of the input gestures within the teachings of the prior art to correspond to one of the commands within the teachings of the prior art.)
Regarding Claim 7:  “The method of claim 2 wherein normal playback speed rendering is accomplished when the handheld device has a display screen in a substantially vertical orientation.”  (“According to various embodiments, video playback module 120 can display video in partial or full screen with the device in either landscape or portrait orientation. Such display options may be selected by the user …”  Morin, Paragraph 26, and Yoshioka, Paragraphs 3, 11, and statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 7 wherein the normal playback speed matches a speed at which the media stream was recorded.”  (“For example, consider a one-minute video recorded at 60 frames per second ("fps").”  Morin, Paragraph 42.)
Regarding Claim 9:  “The method of claim 2 wherein the changing the playback speed is a linear function of the rotation angle.”  (Yoshioka teaches 
Regarding Claim 10:  “The method of claim 2 wherein the changing the playback speed is a nonlinear function of the rotation angle.”  (Yoshioka teaches detecting this gesture as a discrete change that is detected “after the rotation angle in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold, …” Yoshioka, Paragraphs 16, 34, and 59.)
Regarding Claim 11:  “The method of claim 1 wherein the changing the playback speed comprises changing direction of playback rendering based on the rotation angle of the handheld device.”  (“In embodiments, as the user swipes or otherwise moves an input object to the right, the video will be played forward at a speed according to the calculated offset/scrolling ratio. In embodiments, as the user swipes or otherwise moves an input object to the left, the video will be played backward at a speed according to the calculated offset/scrolling ratio.”  Morin, Paragraph 43.  See treatment of substitution of user gestures in Claim 1.)
Regarding Claim 12:  “The method of claim 11 wherein the changing direction provides forward playback by rotating the handheld device in a clockwise direction from an initial orientation.”  (“In embodiments, as the user swipes or otherwise moves an input object to the right, the video will be played forward at a speed according to the calculated offset/scrolling ratio. In embodiments, as the user swipes or otherwise moves an input object to the left, the video will be played backward 
Regarding Claim 13:  “The method of claim 12 wherein the playback speed increases to provide faster forward playback as the rotation angle increases in the clockwise direction.”  (“In embodiments, as the user swipes or otherwise moves an input object to the right, the video will be played forward at a speed according to the calculated offset/scrolling ratio. In embodiments, as the user swipes or otherwise moves an input object to the left, the video will be played backward at a speed according to the calculated offset/scrolling ratio.”  Morin, Paragraph 43.  See treatment of substitution of user gestures in Claim 1.)
Regarding Claim 14:  “The method of claim 11 wherein the changing direction provides backward playback by rotating the handheld device in a counterclockwise direction from an initial orientation.”  (“In embodiments, as the user swipes or otherwise moves an input object to the right, the video will be played forward at a speed according to the calculated offset/scrolling ratio. In embodiments, as the user swipes or otherwise moves an input object to the left, the video will be played backward at a speed according to the calculated offset/scrolling ratio.”  Morin, Paragraph 43.  See treatment of substitution of user gestures in Claim 1.)
Regarding Claim 15:  “The method of claim 11 wherein an initial orientation for the handheld device has a display screen in a substantially vertical orientation.”  (Note that this statement does not further limit the method to performing particular steps.  Prior art teaches that the initial screen orientation can be either vertical or horizontal:  “According to various embodiments, video playback module 120 can 
Regarding Claim 16:  “The method of claim 11 wherein an initial orientation for the handheld device has a display screen in a substantially horizontal orientation.”  (Note that this statement does not further limit the method to performing particular steps.  Prior art teaches that the initial screen orientation can be either vertical or horizontal:  “According to various embodiments, video playback module 120 can display video in partial or full screen with the device in either landscape or portrait orientation. Such display options may be selected by the user …”  Morin, Paragraph 26, and Yoshioka, Paragraphs 3, 11.  See treatment of substitutions and statement of motivation in Claim 1.)
Regarding Claim 17:  “The method of claim 16 wherein playback speed increases as the rotation angle deviates further from the initial orientation.”  (“an orientation change degree computation unit that computes a degree of change of a state of orientation detected by an orientation detection unit; …[also] a display direction determination unit …” and the user input can be provided for example “after the rotation angle in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold, …” Yoshioka, Paragraphs 16, 34, and 59.   See treatment of substitutions and statement of motivation in Claim 1.)
Regarding Claim 18:  “The method of claim 11 wherein 
the changing the playback speed pauses playback (“In one embodiment, stopping the method indicates a pause of the video playback” Morin, Paragraph 49.)
by rotating the handheld device to show a display screen in a substantially vertical orientation.”  (Yoshioka teaches:  “after the rotation angle in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold” in Yoshioka, Paragraph 59, with an example “in which the angle differs to the direction thereof by 90°,” in Paragraph 8.  See statement of motivation in Claim 1.)
Note that while prior art does not provide this specific choice of input, it does teach that “any one of a variety” of user input gestures (including detection of rotation of the handheld device) can be used to enact one of a variety of commands (including changing playback speed).  See Morin, Paragraphs 19-26 and treatment in Claim 1.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose or substitute one of the input gestures within the teachings of the prior art to correspond to one of the commands within the teachings of the prior art.)
Regarding Claim 19:  “The method of claim 11 wherein 
the changing the playback speed pauses playback (“In one embodiment, stopping the method indicates a pause of the video playback” Morin, Paragraph 49.)
by rotating the handheld device to show a display screen in a substantially horizontal orientation.”  (Yoshioka teaches:  “after the rotation in the horizontal direction or the vertical direction of the smartphone 100 body changes such that it exceeds the threshold” in Yoshioka, Paragraph 59, with an example “in which the angle differs to the direction thereof by 90°,” in Paragraph 8.  See statement of motivation in Claim 1.)
Note that while prior art does not provide this specific choice of input, it does teach that “any one of a variety” of user input gestures (including detection of rotation of the handheld device) can be used to enact one of a variety of commands (including changing playback speed).  See Morin, Paragraphs 19-26 and treatment in Claim 1.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose or substitute one of the input gestures within the teachings of the prior art to correspond to one of the commands within the teachings of the prior art.)
Claim 20 is rejected for reasons stated for Claim 9 in view of the Claim 11 rejection.
Claim 21 is rejected for reasons stated for Claim 10 in view of the Claim 11 rejection.
Regarding Claim 22:  “The method of claim 1 wherein the calculating the rotation angle is based on one or more motion sensors included in the handheld device.”  (“an acceleration sensor 140, a geomagnetic sensor 150,”  Yoshioka, Paragraphs 31 and 34 and statement of motivation in Claim 1.)
Regarding Claim 23:  “The method of claim 22 wherein the motion sensors comprise a gyroscope, an accelerometer, a gravity sensor, or a magnetic field sensor within the handheld device. 24.”  (“an acceleration sensor 140, a geomagnetic 
Regarding Claim 24:  “The method of claim 1 further comprising receiving a second media stream, performing playback of the media stream and the second media stream, and changing the playback speed of the media stream and the second media stream on the handheld device, based on the rotation angle.”  (Note that duplication of the claim functions in application to a second media stream is obvious.  See Claim Construction section above.  Also note an example where “the audio-visual media comprises one or more audio and/or video tracks.”  Morin, Paragraph 25.)
Regarding Claim 25:  “The method of claim 1 wherein 
the playback speed of the media stream is paused (“In one embodiment, stopping the method indicates a pause of the video playback” Morin, Paragraph 49.)
at an initial orientation and changes based on the rotation angle.”  (“an orientation change degree computation unit that computes a degree of change of a state of orientation detected by an orientation detection unit; …[also] a display direction determination unit …” and the user input can be provided for example “after the rotation angle in the horizontal direction or the vertical direction
Regarding Claim 26:  “The method of claim 1 wherein the media stream comprises a single video channel and a pair of audio channels.”  (Note that this claim does not limit the method to performing particular steps.  See Claim Construction section above.  Also note an example where “the audio-visual media comprises one or more audio and/or video tracks.”  Morin, Paragraph 25.)
Regarding Claim 27:  “The method of claim 1 wherein the rotation angle is used to generate a rotation metric, wherein the rotation metric impacts zoom calculations and renderings for the playback.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, zoom calculations and renderings can be implemented as selecting video size on the display screen.  Morin teaches an embodiment where “a video is played on mobile computing device 510. In the embodiment depicted, the video window is expanded over the entire display 515 of computing device 510.”  Morin, Paragraph 50.  Also note changes of video display according to “natural presentation size” and according to “video playback module 120 can display video in partial or full screen with the device in either landscape or portrait orientation,” where the rotation of the display naturally impacts the zoom and rendering of the video on the display.  Morin, Paragraphs 25-26.)
Regarding Claim 28:  “The method of claim 1 wherein the changing the playback enables an immersive video experience.”  (Note that this element describes the type of content that can be displayed on the display but does not limit the method to any particular method step, thus it is rejected for reasons stated for Claim 1.  Also note that “Smartphones are able to display various content,” in Yoshioka, Paragraph 2 which corresponds to the supported capabilities available in the art as 
Claim 29:  “A non-transitory computer readable medium that stores a computer program for media stream playback, the computer program comprising code which causes one or more processors to perform operations of,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “Embodiments in accordance with the present disclosure may be embodied as an apparatus, method, or computer program product.”  Morin, Paragraph 15.)
Claim 30:  “A computer system for media stream playback comprising: a memory which stores instructions; one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to perform:,” is rejected for reasons stated for Claim 1, and because prior art teaches: “These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner”  Morin, Paragraph 28.)
Regarding Claim 31:  “The method of claim 1 wherein the performing of the low-pass filtering occurs in response to an output from the gravity sensor exceeding a predetermined threshold.
Regarding Claim 32:  “The method of claim 31 further comprising computing a scale factor based on the rotation angle, wherein the scale factor is computed to enable the media stream to be rendered in a rectangle inscribed within an oval region on the handheld media stream playback device.”  (Note that as a general geometric property, a rectangle can be inscribed within an oval, however the claim provides no relationship of a rectangle or an oval to the display device.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the video can be fitted within the rectangle boundaries of the display device, such as to the portrait and landscape orientations, without scaling the video itself (see fixed scale of Claim 33).  Prior art teaches this embodiment:  “As the user carries out an input action [see input gestures detected by sensors of Claim 1], video playback module can direct the playback speed and/or direction to match the velocity and/or direction of the input action. According to various embodiments, video playback module 120 can display video in partial or full screen with the device in either landscape or portrait orientation,” which indicates that a video that a video that is partially displayed in one orientation can be displayed in full screen in another orientation with no change in scaling required.  Morin, Paragraph 26 and statement of motivation in Claim 1.)
Regarding Claim 33:  “The method of claim 32 further comprising performing a pre-zoom operation, wherein the pre-zoom operation causes the scale factor to be computed as a fixed scale such that the scale factor is maintained throughout viewing of the media stream.”  (“As the user carries out an input action [see input gestures detected by sensors of Claim 1], video playback module can direct the playback speed and/or direction to match the velocity and/or direction of the input partial or full screen with the device in either landscape or portrait orientation,” which indicates that a video that a video that is partially displayed in one orientation can be displayed in full screen in another orientation with no change in scaling required.  Morin, Paragraph 26 and statement of motivation in Claim 1.)
Regarding Claim 34:  “The method of claim 1 wherein determining an orientation of the handheld device comprises determining a flat orientation of the handheld device, wherein the display screen is oriented such that gravity's direction is perpendicular to the display screen.”  (See detecting flat orientation when a phone is placed on a desk (and determination of the playback orientation right before) in Yoshioka, Paragraphs 7-8 and Figs. 7-8.  See statement of motivation in Claim 1.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483